 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
ANDREW CARR, ) CASE NO. 1:17 CV 620
Plaintiff, ))
v. § JUDGE DONALD C. NUGENT
ALFRED JOHNSON, et aL, ))
Defendants. )) MEMORANDUM OPINION
)

This matter is before the Court on Defendants, Oflicer Steven Davis and Sgt. Keith E.
Kulak’s Motion for Summary Judgment (ECF #57); Defendant Alfi'ed Johnson’s Motion for
Summary Judgment and Defendants Alfred Johnson, The City of Cleveland and Cleveland Police
Department’s Motion for Summary Judgment on the Remaining Solon Police Defendants’ Cross
Claims (ECF #5 8); and, Defendant Patrolrnan Ron Dodge’s Motion for Summary Judgment
(ECF #59). Plaintiff has filed Oppositions to all three motions, and each Defendant has filed a
reply in support of their own Motion. (ECF # 62, 63, 64, 67, 70, 73, 74). Third-party Defendant,
Southeast Area Law Enforcement Network (“SEALE”) has also flled a Motion to Dismiss for

Failure to State a Claim. (ECF #61). No response was filed to that motion.

 

 

Factual and Procedural Bacl_cground]

Plaintiff, Andrew Carr, filed this Complaint against Deteetive Alfred Johnson, ,
Patrolman Ron Dodge, Officer Steven Davis, and Sgt. Keith E. Kulak in both their official and
individual capacities. The Complaint also names The Cleveland Police Department, the Ga.rfield
Heights Police Department, the Solon Police Department, and the City of Cleveland. (ECF #l).

Off`lcer Davis and Sgt. Kulak are police officers employed by the Solon Police
Department and are members of the Southeast Area Law Enforcement Network’s (“SEALE”)2
Specia] Weapons and Tactics (“SWAT”) unit. Officer Dodge is employed by the Garfield
Heights Police Department is also a member of the SEALE SWAT unit. On the night at issue,
Officers Davis, Kulak, and Dodge were Working as part of the SEALE SWAT unit. That unit
was called in to assist the Cleveland Police Departrnent by securing the property when a search
warrant obtained by the Cleveland Police Department was executed at Plaintiff’ s residence in
Maple Heights.

Plaintiff alleges that the Patrolman Dodge, Officer Davis, and Sgt. Kulak forcibly entered

his home, using a flash bang device, without identifying themselves as police officers The'

 

Except as otherwise noted, the factual summary is based upon the undisputed
facts as set forth by the Parties and, to the extent any disputes exist, such disputes will be
construed in the light most favorable to Plaintiff`s as required under the summary
judgment standard.

.)

The SEALE network was established through an Agreement for Establishment of
Regional Council of Govermnents, authorized under Chapter 167 of the Ohio Revised
Code, by and between the City of Bedford, the City of Maple Heights, the City of Bedford
Heights, the Village of Oakwood, the City of Garfield Heights, the Village of Walton Hills,
and the City of Solon. The purpose of SEALE is to pool resources and personnel into a
specialized, flexible unit that is available to assist member departments in the containment,
de-escalation and control of situations beyond the capabilities of a traditional on-duty
police officer.

_2_

 

 

officers claim that they did identify themselves and upon receiving no response breached the
door, deployed a Noise and Flash Diversionary Device (“NFDD”) into the home, and entered the
premises Plaintiff fired a single shot at the front door immediately following their entrance.
Plaintiff was subsequently arrested and indicted on three counts of felonious assault against a
police officer, was incarcerated for approximately five months post-arrest and pre-trial before he
was freed on a personal bond. He filed a Motion to Suppress in which two Detectives, including
Detective Johnson testified. The matter was continued without a ruling to determine if Judge
Astrab would be compelled to testify. Before that issue could be resolved, the State of Ohio
dismissed the case against the Plaintiff in its entirety.

The SEALE SWAT team’s only role in this incident was to secure the property prior to
the execution of the search warrant The SEALE SWAT officers were not involved in the actual
search of the premises, and did not have the responsibility or jurisdiction to investigate and
charge any crime that may or may not have been committed at the property. They were not
directly involved in the prosecution of the Plaintiff.

Plaintiff acknowledges that the SEALE SWAT officers were acting in connection with a
search warrant prepared for the Plaintiff`s address. The search warrant was obtained in
connection with an investigation that was being undertaken by Detective Johnson of the
Cleveland Police Department. The investigation was centered on a suspect named Michael
Menefield, who, as it turns out, did not live at that home at the time. Plaintiff’s address was,
however, listed as Mr. Menefield’s residence in multiple computer data bases available to police
officers. Detective Johnson was aware that there were also other possible residences for the

target suspect

 

 

Detective Johnson had obtained information from a confidential informant indicating that
Mr. Menefield may have been trafficking in guns with the I-Ieartless Felons gang. The Detective
had seen social media posts by Mr. Menefield showing him in possession of weapons. When
Mr. Menefield’s name was run through various databases, his current address came up as
Plaintiff" s address, the residence where the search warrant was eventually executed. This address
was listed as Mr. Menefield’s on the Distributive Factual Analysis Criminal Threat Solutions
Database which reviews public records including electric bills, phone bills, Ohio Adult Parole
Authority, associated phone numbers, and effective dates of reported addresses It was listed as
Mr. Menefield’s current address on the Ohio Law Enforcement Gateway, Law Enforcement
Automated Data System, the Ohio Department of Rehabilitation and Corrections, and the Bureau
of Motor Vehicles. Mr. Menefield still received mail at this address, used the address for his
bank account, vehicle registration, and driver’s license. (ECF #58, Ex. E). Detective Johnson
surveilled the residence but did not observe Mr. Menefield at the address.

Detective Johnson then drafted a search warrant request and a supporting affidavit
seeking to search for criminal gang material, Weapons, and other criminal tools at the Plaintiff’s
address. He sent the draft to the Cuyahoga County Prosecutor’s office for review. An Assistant
Prosecutor suggested some revisions, which Detective Johnson incorporated before he took them
to the Cuyahoga County Common Pleas Court for judicial review. Judge Michael Astrab of the
Cuyahoga County Court of Common Pleas reviewed the warrant and the affidavit, found that
there was probable cause to search, and signed the warrant

Plaintiff claims that the search warrant that authorized the entry into his home, setting off
this chain of events and providing the basis of Plaintif`f’s lawsuit, was not supported by probable

_4_

 

 

cause. He further alleges that the investigating detective knew that there was no probable cause
to search the home, and that the officers who executed the warrant knew or should have known
that the warrant was not supported by probable cause. His Complaint raises claims for
unspecified civil rights violations stemming from the allegedly improper search, failure to train,
civil conspiracy, false arrest/imprisonment, malicious prosecution and violation of state law, and
unreasonable search and seizure under 42 U.S.C. § 1983.

Sergeant Kulak filed a Third-Party Complaint against the Southeast Area Law
Enforcement Network, and a Cross~claim against Alfred Johnson, the Cleveland Police
Department, and the City of Cleveland. The Court granted unopposed motions to dismiss filed
by the City of Cleveland and the Cleveland Police Department, Solon Police Department, and
Garfield Heights Police Department, which also eliminated the claims in Count Two of the
Complaint (ECF #38, 39, 40).

Plaintiff’s claims hinge on his allegation that the search warrant executed at his home was
invalid, that the officers executing the warrant knew or should have known that it was not
supported by probable cause, and that the executing officers did not properly identify themselves

as police officers when they executed the warrant

Summa[y Judggent Standard

Summary judgment is appropriate when the court is satisfied “that there is no genuine
issue as to any material fact and that the moving party is entitled to a judgment as a matter of
law.” Fed. R. Civ. P. 56(a). The burden of showing the absence of any such “genuine issue”
rests with the moving party:

[A] party seeking summary judgment always bears the initial responsibility of

_5_

 

 

informing the district court of the basis for its motion, and identifying those portions

of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

together with affidavits, if any,’ which it believes demonstrates the absence of a

genuine issue of material fact
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (citations omitted). A fact is “material” only
if its resolution will affect the outcome of the lawsuit Anderson v. Liberty Lobby, lnc., 477 U.S.
242, 248 (1986). Determination of whether a factual issue is “genuine” requires consideration of
the applicable evidentiary standards The court will view the summary judgment motion in the
light most favorable to the party opposing the motion Matsushita Elec. Indus. Co. v. Zenith
Radio Corp., 475 U.S. 574, 587 (1986).

Summary judgment should be granted if a party who bears the burden of proof at trial
does not establish an essential element of their case. Tollon v. American Biodyne, lnc., 48 F.3d
937, 941 (6th Cir. 1995) (citing Celotex, 477 U.S. at 322). Accordingly, “[t]he mere existence of
a scintilla of evidence in support of the plaintiffs position will be insufficient; there must be
evidence on which the jury could reasonably find for the plaintiff.” Copeland v. Machulis, 57
F.3d 476, 479 (6th Cir. 1995) (citing Anderson, 477 U.S. at 252). Moreove`r, if the evidence
presented is “merely colorable” and not “sigriificantly probative,” the court may decide the legal
issue and grant summary judgment Anderson, 477 U.S. at 249-50 (citations omitted). ln most
civil cases involving summary judgrnent, the court must decide “whether reasonable jurors could
find by a preponderance of the evidence that the [non-moving party] is entitled to a verdict.” Id.
at 252. However, if the non-moving party faces a heightened burden of proof, such as clear and
convincing evidence, it must show that it can produce evidence which, if believed, will meet the
higher standard Street v. J.C. Bradford & Co., 886 F.Zd 1472, 1479 (6th Cir. 1989).

Once the moving party has satisfied its burden of proof, the burden then shifts to the non-

_6_

 

 

mover. The non-moving party may not simply rely on its pleadings, but must “produce evidence
that results in a conflict of material fact to be solved by a jury.” Cox v. Kenlucky Dep ’t of
Transp., 53 F.3d 146, 149 (6‘h Cir. 1995). Evidence may be presented by citing to particular
parts of the record, including depositions, documents, electronically stored information,
affidavits or declarations, stipulations (including those made for purposes of the motion only),
admissions, interrogatory answers, or other materials Fed. R. Civ. P. 56(c). ln lieu of
presenting evidence, Fed. R. Civ. P. 56(c) also allows that a party may show that the opposing
party’s evidence does “not establish the presence of a genuine dispute” or that the adverse party
“cannot produce admissible evidence to support the fact.”

According to Fed. R. Civ. P. 56(e),

[i]f a party fails to properly support an assertion of fact, or fails to properly
address another party’s assertion of fact as required by Rule 56(c), the court may:

(l) give an opportunity to properly support or address the fact;
(2) consider the fact undisputed for purposes of the motion;

(3) grant summary judgment if the motion and supporting materials - including the facts
considered undisputed - show that the movant is entitled to it; or

(4) issue any other appropriate order

ln surn, proper summary judgment analysis entails “the threshold inquiry of determining
whether there is the need for a trial--whether, in other words, there are any genuine factual issues
that properly can be resolved only by a finder of fact because they may reasonably be resolved in

favor of either party.” Anderson, 477 U.S. at 250.

 

 

Discussion
I. Section 1983 (Counts One and Six)

Counts One and Six of the Complaint raise claims for unspecified constitutional
violations under §1983, as well as claims of false imprisonment malicious prosecution, and civil
conspiracy against the remaining Defendants. ln order to prevail on a claim brought pursuant to
§ 1983, a plaintiff must establish by a preponderance of the evidence that a person acting under
the color of law deprived him of a right secured by the United States Constitution or the laws of
the United States. Smoak v. Hall, 460 F.3d 768, 777 (6lln Cir. 2006). A violation of §1983 must
be intentional or knowingly committed in order to be compensable A negligent or reckless
deprivation is not sufficient Ahlers v. Schebil, 188 F.3d 365, 372 (6‘h Cir. 1999). Further, an
injury caused by mere negligence, that does not rise to the level of a constitutionally protected
interest is not compensable under §1983. See, Collins v. City of Shaker Heights, 503 U.S. 115
(1992). Government officials are protected from liability for civil damages, including those that
arise under §1983, “insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known.” Pearson v. Callahan,
555 U.S. 223, 231, 129 S. Ct. 808 (2009). Qualified immunity protects “all but the plainly
incompetent or those Who knowingly violate the law.” Ashcroft v. aI-Kidd, 563 U.S. 731, 743,
131 S. Ct. 2074, 2081 (2011).

A. Warrant/Search

ln cases of alleged Fourth Amendment violations involving a search or seizure pursuant
to a warrant, the Supreme Court has held that a warrant issued by a neutral magistrate is
generally the “clearest indication that the officers acted in an objectively reasonable manner, or in
‘objective good faith.’ Messerschmz`dt v. Millender, 565 U.S. 535 (2012). The Court went on to

hold that in an ordinary case, “‘an officer cannot be expected to question the magistrate’s

_g_

 

 

 

probable-cause deterrnination’ because ‘[i]t is the magistrate’s responsibility to determine
whether the officer’s allegations establish probable cause and, if so, to issue a warrant
comporting in form with the requirements of the Fourth Amendment.”’ Messerschmidt at 536,
quoting United States v. Leon, 468 U.S. 897, 921, 104 S. Ct. 3405. The only exception noted is
when “it is obvious that no reasonably competent officer would have concluded that a warrant
should issue.” Malley v. Briggs, 475 U.S. 335, 341, 106 S. Ct. 1092. For example, When a
warrant is “based on an affidavit so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable.” Leon, 468 U.S. at 921.
1. SEALE SWAT Unit Members (Davis, Kulak, Dodge)

ln this case there is absolutely no evidence that the SEALE SWAT officers had any
reason to question validity of the warrant at issue. Plaintiff does not dispute that the officers
were acting on a facially valid search warrant, signed by a judge. There is no evidence that they
had access to the underlying affidavit or any of the investigative information that led to the
issuance of the warrant, or that they had any reason to dispute the validity of the warrant There
is no evidence to suggest that they were acting within the capacity of Tearn Commander or any
other position that is tasked with reviewing the warrant “Even if a warrant is so lacking in
probable cause that official reliance is unreasonable, not all officers executing the search are
liable for the constitutional deficiency.” KRL v. Estate of Moore, 512 F.3d 1184, 1190 (9lh Cir.
2008). These officers did not plan or lead the search. They were within their rights to accept the
word of their superiors that there was a warrant and that the warrant was valid. See, Ramirez v.
Butte-Silver Bow Cty., 298 F.3d 1022, 1028 (9th Cir. 2002). They are, therefore, entitled to

immunity from any of Plaintiff"s claims that rely on the alleged invalidity of the warrant they

 

 

were called in to help execute.
2. Detective Johnson

Plaintiff argues that Detective Johnson did not have the right to rely on the search warrant
because there was no probable cause for its issuance, and as the officer who provided the
affidavit in support he should have known that it was insufficient Probable cause is a purely
legal question that is to be determined by the court and is not an issue within the jury’s province.
Hale v. Kart, 396 F.3d 721, 728 (6“’ Cir. 2005). Probable cause for a search warrant exists if “the
facts and circumstances are such that a reasonably prudent person would be warranted in
believing that an offense had been committed and that evidence thereof would be found on the
premises to be searched.” Mays v. City ofDayton, 134 F.3d 809, 814 (6‘h Cir. 1998)(citing
Greene v. Reeves, 80 F.3d 1 101 (6"‘ Cir. 1996). When reviewing a magistrate’s determination of
probable cause for a warrant, a court must give great deference to the issuing magistrate’s
decision and must uphold that determination unless it found to have been arbitrary. Mays, 134
F.3d at 814. In this case, the issuing judge, Judge Astrab, has testified that he reviewed the
warrant and that his decision was independent and unbiased. (ECF #58, Ex. C).

A magistrate’s determination of probable cause may be overridden if there is evidence
that the affidavit leading to the issuance of the warrant knowingly or recklessly contained
material falsehoods. See, United States v. Leon, 468 U.S. 897, 914 (1984). There is absolutely
no evidence, nor even an allegation that the information contained in the affidavit presented to
Judge Astrab was false. Plaintiff does assert that Detective Johnson made a material omission in
his affidavit by failing to note that Mr. Menefield was also associated with other addresses and

that the police were staking out those other residences This is not a material omission, nor is

_10_

 

 

such an omission equivalent to the importation of false information into an affidavit lt cannot be
uncommon for a suspect to have more than one potential residence or to have changed locations
during the course of an investigation This does not undermine a magistrate’s conclusion that
there may be a fair probability of finding sought after evidence at a location that the suspect has
repeatedly reported as his residence, that a witness has confirmed as his address, and where he
still receives his mail. There need not be a guarantee that a search warrant will be fruitful in
order to find probable cause for its issuance

A determination of probable cause also may not be entitled to deference if it is based on
“an affidavit that does not provide the magistrate with a substantial basis for determining the
existence of probable cause.” Id. at 915. Plaintiff argues that Detective Johnson knew that there
was no nexus between the address in the search warrant and potential criminal activity, and,
therefore, that the affidavit was insufficient to support a finding of probable cause. United States
v. Carpenter, 360 F.3d 591 , 594 (6th Cir. 2004). The evidence supports a contrary finding.
Detective Johnson knew that the suspect Mr. Menefield had connections to the Heartless Felons
gang, that he had been in possession of weapons, and that he had past drug related convictions
He also knew that the address to be searched was the address listed for Mr. Menefield in multiple
databases. The affidavit lays out this information, creating a nexus between the address and Mr.
Menefield, and between Mr. Menefield and criminal activity, Based on this infonnation, Judge
Astrab found probable cause to issue the search warrant

Detective Johnson was entitled to rely on this ruling. An officer is generally not
expected to question a magistrate’s determination of probable cause. Further, there is no

evidence to suggest that Detective Johnson, himself, did not believe that there was probable

_11_

 

 

cause for a search. Although there was no specific claim in the affidavit that weapons had been
seen at the location to be searched, it is not objectively unreasonable for a magistrate to find
probable cause to believe that evidence of criminal activity will exist at the residence of a person
who is engaged in criminal activity. As there was legitimate, reliable information indicating that
the searched location was Mr. Menefield"s residence, there was sufficient reason to believe that
evidence of his alleged criminal activity may have been present in the home. Further, the fact
that Judge Astrab’s daughter may have been a victim of the Heartless Felons is not sufficient
reason for Detective Johnson to disregard his finding of probable cause. There is no indication
that Detective Johnson had any reason to believe that Judge Astrab or his family had been
victimized by Mr. Menefield or that any prior connection to the I-Ieartless Felons affected Judge
Astrab’s decision in this case. There is no legitimate reason, in this case, to second guess the
determination of the magistrate, or to otherwise undermine the deference that is to be afforded
his decision. Detective Johnson, is, therefore, entitled to qualified immunity the §1983 claims in
Counts One and Six of the Complaint

B. Knock and Announce

In addition to challenging the validity of the warrant, Plaintiff claims that the SEALE
SWAT officers failed to “knock and announce” prior to breaching his door and entering his
home. The knock and announce rule requires officers to give notice of their authority and
purpose when executing a warrant United States v. Spikes, 158 F.3d 913 (6th Cir. 1998). “At its
core, the ‘knock and announce’ rule serves to respect the sanctity of a person’s home by
affording notice to those inside so that they may open the door peaceably and without the

needless destruction of property, as well as by avoiding the possibility of a violent confrontation

_12_

 

 

if those inside mistook the police for intruders.” ]d. at 925. lf admittance is refused once the
officers give notice of their identity and intent they may be justified in forcefully entering the
premises. See, United States v. Maher, 185 F. Supp.2d 826, 830 (W.D. Mich. 2001).

The SEALE SWAT defendants in this case claim that they did, in fact announce
themselves by knocking on the front door and identifying themselves as officers who were
executing a warrant When there was no response to their announcement they breached the
front door. If they did, indeed, announce themselves in this fashion, and were refused admittance
or otherwise ignored, then their forced entry would have been justified. Plaintiff, however,
claims that there is a factual question as to whether any such announcement was made.

Officer Richard Cramer of the City of Garfield Heights and SEALE team member
testified he was present for the execution of the search warrant and that he “loudly performed the
‘knock and announce’ at the Premises by indicating that [they] were the police and [they] had a
search warrant” (Cramer Decl. 11 4). Officer Ronald Dodge, SEALE team member and officer
for the City of Garfield Heights, also testified that Officer Crarner “loudly performed the ‘knock
and announce’ at the Premises, identifying them as police officers and indicating that they had a
search warrant (Dodge Decl. 1] 9). Sgt. Davis and Sgt. Kulak also submitted a affidavits stating
that the SEALE SWAT team knocked on the front door and announced they were police officers
executing a search warrant before entering the premises (ECF #57, EX. l, J). Sgt. Kulak’s
written statement following the event also indicates that a “knock and announce” was made by
Officer Cramer. (ECF # 57, Ex. H). Neither party submitted any statements by anyone at the
scene contradicting these witnesses on this issue.

Plaintiff claims that the witness statements were contradictory, and points out that the

_13_

 

 

video recorded by one of the Maple Heights officers did not record any announcement of police
presence or declaration of their purpose. Neither of these arguments is sufficient to satisfy
Plaintiff"s burden of showing that there is a genuine issue of material fact for trial. The witness
statements provided by Defendants are not contradictory or inconsistent in any material fashion.
There may be minor discrepancies related to the exact timing of events, Which is to be expected
from Witnesses, located in different positions, during a fast moving event However, all
witnesses testified that an officer made the required announcement all who identified the officer
identified Officer Cramer as the person making the announcement and all witnesses testified that
the announcement was made prior to any entry being made to the home,

Plaintiff s purported expert indicates that he does not think, based on the evidence he
reviewed, that an announcement was made prior to breaching the door, but he admits that there is
no evidence that conclusively shows that the announcement was not made. Further, the question
of whether an announcement was made is a factual question and not a matter of opinion. The
determination of the issue does not rely on any specialized skill or knowledge, and, therefore, no
opinion testimony on this issue would be admissible

The video available is also insufficient to counter the witnesses’ testimony as it does not
depict or record the officers at the door at the time the announcement would have been made.
Even Plaintiff"s proffered expert indicates that the video does not disprove the officers’
testimony. There were multiple people in the horne at the time of the SWAT unit’s entrance and
Plaintiff has not cited any statement made by anyone in the house that contradicts the officers’
testimony, or otherwise creates a material question of fact that requires a jury’s determination

ln fact Plaintiff offers no admissible evidence that contradicts the multiple statements from

-]4_

 

 

witnesses at the scene who testified that one of the SWAT officers “knocked and announced”
before the entrance to the horne was breached, and that no occupants of the home responded to
this announcement “When a motion for summary judgment is made and supported as provided
in [Rule 56], an adverse party may not rest upon the mere allegations or denials of the adverse
party’s pleading, but . . . must set forth specific facts showing that there is a genuine issue for
trial.” Fed. R. Civ. P. 56(e).

Plaintiff has offered no evidence that would support his claim that the SEALE SWAT
defendants violated his clearly established constitutional or statutory rights. The only admissible
evidence provided in this case shows that the officers acted in an objectively legal and reasonable
manner when they executed the search warrant at the Plaintiffs residence They are, therefore,
entitled to qualified immunity the §1983 claims in Counts One and Six of the Complaint

C. State Claims

The officers are immune from all state law claims under Ohio Revised Code Chapter
2744. The Ohio Revised Code, Section 2744.03(A)(6) provides that an employee of a political
subdivision is immune from liability unless one of the following exceptions apply:

i. The employee’s acts or omissions were manifestly outside the scope of his
employment

ii. The employee’s acts or omissions were with malicious purpose, in bad faith, or in a
wonton or reckless manner; or

iii. Civil liability is expressly imposed by a section of the Revised Code.

There is no evidence to suggest that at any time during the events giving rise to this

action, the named officers were acting outside the scope of their employment or that any of their

_15_

 

 

actions were taken “with malicious purpose.” There is also no evidence that the officers acted
recklessly or in bad faith.
1. Malicious Prosecution

A malicious prosecution claim requires the Plaintiff to prove: (1) a criminal prosecution
was initiated against the plaintiff and the defendant made, influenced, or participated in the
decision to prosecute; (2) there was no probable cause for the criminal prosecution; (3) as a
consequence of the legal proceeding, the plaintiff suffered a deprivation of liberty apart from the
initial seizure; and (4) the criminal proceeding was resolved in the plaintiffs favor. Gradisher v.
Cin of Akron, 794 F.3d 574 (6‘h Cir. 2015). An officer cannot be held liable for malicious
prosecution if he did not make the decision to prosecute. Skousen v. Brighton High School, 305
F.3d 520, 529 (6ch Cir. 2002). There is no allegation that Detective Johnson had any
involvement in Mr. Carr’s prosecution

Although, Plaintiff contends otherwise, the SEALE SWAT officers have presented
evidence to show that they had no involvement in Mr. Carr’s prosecution Mr. Carr has
presented no evidence to the contrary. The fact that they were present at the incident and that
they completed statements that may or may not have been used in the investigation and decision
by other entities to pursue charges, is not sufficient to make them liable for the decision to
prosecute These officers were witnesses to and victims of the incident Witnesses and victims,
who have no authority to prosecute, are not subject to claims for malicious prosecution Further,
there is no dispute that Mr. Carr fired a weapon at the SEALE SWAT officers as they entered his
home. There is also no dispute that a Grand Jury indicted him for this action A grand jury

indictment issued by a properly constituted grand jury, conclusively determines the existence of

_16_

 

 

probable cause and defeats a claim for malicious prosecution Therefore, the malicious
prosecution claim against these officers must be dismissed
2. False lmprisonment

Plaintiff s Complaint also asserts a claim against the SEALE SWAT officers for false
arrest imprisonment Law enforcement officers cannot be held liable for false imprisonment in
the execution of their duties. Snyder v. United States, 990 F.Supp.2d 818, 829 (S. D. Ohio).
This clairn, therefore, fails as a matter of law. ln his opposition, Plaintiff restates this claim as a
claim for false arrest ln order to prove this claim, he must demonstrate that these officers
intentionally detained him and that the detention was unlawful. Radvansky v. Olmsted Falls, 395
F.3d 291 , 315 (2005). Although the parties dispute whether any of the SEALE SWAT officers
were involved in Mr. Carr’s actual arrest there is no question that some officers intentionally
detained the Plaintiff at the scene. There is no evidence, however, suggesting that this detention
was in any way unlawful. As discussed above, these officers entered the Plaintiff"s property in
execution of search warrant that they were entitled to rely upon. The evidence shows that they
did so following a knock and announce identifying themselves as police officers executing search
warrant Plaintiff was taken into custody after he fired shots at them, and Plaintiff was later
indicted by a grand jury for his actions. Plaintiff s claim for false imprisonment against these
officers should be dismissed

D. Civil Conspiracy

Plaintiff claims the Defendants, by working together to execute the search warrant were
engaged in a civil conspiracy to violate his constitutional rights. There has been no violation of

Plaintiffs constitutional rights, therefore, no conspiracy claim can be maintained Further, there

_17_

 

 

 

is no evidence that the SEALE SWAT officers or Detective Johnson were involved in any
agreement to violate Plaintiff" s rights. All evidence shows that they were working together in the

normal course of their duties to execute a warrant that they believed to be valid

lII. Third Palty Claims and Cross-Claims

Because the Plaintiff in this action has not sustained his burden of demonstrating that
there is triable issue of fact that could support his claims against the Defendants, there remains
no basis for recovery under the Third-Party Claims and Cross-claims raised by the Defendants in
this case For this reason all claims, third-party claims, and cross-claims are hereby dismissed
with prejudice

Q¢LI_QM

lt is undisputed that the search of Plaintist residence resulted in a surprising and
dangerous invasion of his properly that was not instigated by any wrongdoing on his part
Following an investigation and determination that Plaintiff" s own act of firing at officers upon
their entry may have been defensible under the circumstances, all resulting charges against the
Plaintiff were dismissed However, there is no evidence of actionable conduct against any of the
individual Defendants. There is no evidence to suggest that their actions were anything other
than reasonable, warranted, and properly authorized Therefore, for the foregoing reasons, the
Defendants, Officer Steven Davis and Sgt. Keith E. Kulak’s Motion for Summary Judgment
(ECF #57); Defendant Alfred Johnson’s Motion for Summary Judgrnent and Defendants Alfred
Johnson, The City of Cleveland and Cleveland Police Department’s Motion for Summary

Judgment on the Remaining Solon Police Defendants’ Cross Claims (ECF #58); and, Defendant

..18_

 

 

Patrolman Ron Dodge’s Motion for Summary Judgrnent (ECF #59), are all GRANTED. Third-
party Defendant Southeast Area Law Enforcement Networkis Motion to Dismiss for Failure to
State a Clairn, (ECF #61), is also GRANTED without opposition This case is hereby
TERMINATED.

IT lS SO ORDERED.

Mr./tar

DONALD C Nuozr
JudOe

United States Distri
DATED: fw lZ} 2018

-19_

 

